Citation Nr: 1740344	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  15-27 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased rating for peripheral neuropathy of the right lower extremity, rated 10 percent prior to July 5, 2016; rated 40 percent as of July 5, 2016 to January 24, 2017; and rated 60 percent as of January 25, 2017.

2.  Entitlement to an increased rating for peripheral neuropathy of the left lower extremity, rated 10 percent prior to July 5, 2016; rated 40 percent as of July 5, 2016 to January 24, 2017; and rated 60 percent as of January 25, 2017.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Spouse

ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1963 to September 1965 and from May 1966 to February 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Seattle, Washington.  A September 2013 rating decision granted service connection for diabetes mellitus.  A July 2015 rating decision granted separate initial 10 percent ratings for peripheral neuropathy of the lower extremities, effective October 2, 2012.  A September 2016 rating decision increased the ratings to 40 percent, effective July 5, 2016.  A May 2017 rating decision increased the ratings to 60 percent effective January 25, 2017.  Despite the assignment of an increased rating, the full benefits sought have not been granted and the claim for increase remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to July 5, 2016, peripheral neuropathy of the lower extremities was productive of mild incomplete paralysis.

2.  From July 5, 2016, to January 24, 2017, peripheral neuropathy of the lower extremities was productive of moderately severe incomplete paralysis.

3.  As of January 25, 2017 the Veteran's peripheral neuropathy of the lower extremities has been manifested by symptoms productive of severe incomplete paralysis with marked muscular atrophy.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity were not met prior to July 5, 2016.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2016).

2.  The criteria for a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity were not met prior to July 5, 2016.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2016).

3.  The criteria for a rating in excess of 40 percent for peripheral neuropathy of the right lower extremity, from July 5, 2016, to January 24, 2017, were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2016).

4.  The criteria for a rating in excess of 40 percent for peripheral neuropathy of the left lower extremity, from July 5, 2016, to January 24, 2017, were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2016).

5.  The criteria for a rating in excess of 60 percent for peripheral neuropathy of the right lower extremity, as of January 25, 2017, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2016).

6.  The criteria for a rating in excess of 60 percent for peripheral neuropathy of the left lower extremity, as of January 25, 2017, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

Neither the Veteran nor representative has raised any issues with the duty to notify or duty to assist.  The Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran fails to raise them before the Board.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  The appeal was remanded in June 2016 and December 2016; the Board directed that additional records be sought and the Veteran be scheduled for a VA examination.  The record shows there was substantial compliance with the remand directives.

Increased Ratings

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321 (a), 4.1 (2016). 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Peripheral neuropathies affecting the sciatic nerve are rated under Diagnostic Code 8520.  Under that Diagnostic Code, a 10 percent rating is warranted for mild incomplete paralysis.  A 20 percent is warranted for moderate incomplete paralysis.  A 40 percent rating is warranted for moderately severe incomplete paralysis.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  A maximum 80 percent rating is warranted for complete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for peripheral nerves are for unilateral involvement.  When bilateral, the ratings are combined using the bilateral factor.  38 C.F.R. § 4.124a (2016).

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at time excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123 (2016).

Neuralgia, cranial or peripheral characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124 (2016).

Prior to July 5, 2016

The Veteran asserts that prior to July 5, 2016, peripheral neuropathy of the lower extremities manifested to a degree worse than that contemplated by the assigned 10 percent ratings.  The Board finds that a review of the medical record and VA examinations of record shows that the Veteran's peripheral neuropathy of the lower extremities, during the relevant time period, manifested with symptoms of mild incomplete paralysis.  Prior to July 5, 2016, the Veteran's peripheral neuropathy of the lower extremities most closely resembled mild incomplete paralysis according to a October 2012 letter from private physician B.M.W., M.D., an April 2013 VA examination, a July 2015 VA examination, and a July 2015 VA examination.  

During the May 2016 hearing, the Veteran asserted that his condition had gotten progressively worse since 2012.  In support of that, the Veteran emphasized notes in the July 2015 VA examination stating the Veteran had moderate low extremity paresthesias and moderate low extremity numbness.  However, the Board notes the examiner ultimately opined that the Veteran had mild incomplete paralysis.

In a December 2015 letter, private physician H.A., D.O. indicated that the Veteran's neuropathy had progressed from mild/moderate to moderate/severe.  The context of the letter indicates the Veteran was a patient in that physician's care.  In the accompanying December 2015 medical care record, the same physician indicated that further investigation would be needed to see if the Veteran truly had moderate to severe peripheral neuropathy.  As a result, the Board finds the December 2015 letter to be of little probative value as it was essentially retracted or contradicted by the physician in a subsequent letter.  Therefore, the Board finds that the Veteran's peripheral neuropathy of the lower extremities did not warrant a higher rating in excess of 10 percent prior to July 5, 2016, and the claim for increased rating must be denied.  The Board finds that the reported symptoms prior to July 5, 2016, were wholly sensory and thus were found to be mild by the physicians.  The evidence does not show non-sensory symptomatology that would warrant a higher rating or that the sensory symptomatology was of such severity as to warrant a finding or moderate disability.

Therefore, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 10 percent prior to July 5, 2016.  Therefore, the claim for increase prior to July 5, 2016, is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

From July 5, 2016, to January 24, 2017

The Veteran alleges that peripheral neuropathy of the lower extremities from July 5, 2016 through January 24, 2017, was worse than the assigned 40 percent rating.  

In a July 2016 VA treatment record, the Veteran was noted as having severe peripheral neuropathy.  In private treatment records dated during this period, there was no indication of muscular atrophy.  The competent medical evidence of record, to include the July 2016 treatment record, does not show the Veteran had severe peripheral neuropathy with marked muscular atrophy, but shows symptoms that more closely showed moderately severe incomplete paralysis.  The evidence shows a severe level of incomplete paralysis, but to warrant a 60 percent rating, the evidence must also show marked muscle atrophy, which was not shown by any evidence of record.  Therefore, the Board finds that a review of the medical records shows an overall condition that more nearly approximates the criteria for a 40 percent rating from July 5, 2016 to January 24, 2017.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 40 percent from July 5, 2016, to January 24, 2017, and the claim for an increased rating for July 5, 2016, to January 24, 2017, must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As of January 25, 2017

The Veteran contends that peripheral neuropathy of the lower extremities is worse than the assigned 60 percent rating.

In a January 2017 VA examination, the Veteran was found to have marked with severe paresthesias and numbness of the lower extremities.  The Veteran was noted as having severe incomplete paralysis of the lower extremities with marked muscular atrophy.  The examination did not indicate any complete paralysis, which is necessary to warrant the next and highest rating.

Based on the January 2017 VA examination, the Board finds that the competent medical evidence of record does not show the Veteran to have complete paralysis.  Therefore, the Board finds that a review of the medical records shows an overall condition that more nearly approximates the criteria for a 60 percent rating as of January 25, 2017.

The Veteran has not submitted any additional evidence that would lead to a consideration of a higher evaluation on Diagnostic code 8520.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 60 percent as of January 25, 2017, and the claim for an increased rating as of January 25, 2017, must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, the Board finds that the Veteran has not alleged that an extraschedular rating is warranted for lower extremity peripheral neuropathy.  Because the ratings use the criteria of mild, moderate, severe, moderately severe, and complete, the Board finds that all levels of symptomatology are contemplated by the rating criteria for rating lower extremity peripheral neuropathy.  Therefore, the Board finds that referral for consideration of the assignment of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1) (2016); Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the Veteran's contention regarding the severity of the lower extremity peripheral neuropathy, in combination with objective medical evidence and testing, have been considered in finding that the assigned ratings are appropriate.  However, the Board finds that the preponderance of the evidence is against the assignment of any higher ratings.  Therefore, the claim for increased ratings must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to an increased rating for peripheral neuropathy of the right lower extremity, rated 10 percent prior to July 5, 2016; rated 40 percent from July 5, 2016 to January 24, 2017; and rated 60 percent as of January 25, 2017, is denied.

Entitlement to an increased rating for peripheral neuropathy of the left lower extremity, rated 10 percent prior to July 5, 2016; rated 40 percent from July 5, 2016 to January 24, 2017; and rated 60 percent as of January 25, 2017, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


